           IN THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                   GREENSBORO DIVISION
                  Case No. 1:17-cv-193-TDS-JLW


SHERYL ANDERSON, MARY
CARTER, TENA DAVIDSON,
ROBERT HUFFSTUTLER, RAMZI
KHAZEN, CHAIM MARCUS, LILY
MARTYN, JONAH MCCAY, HOLDEN
SHERIFF, VICTORIA SMITH,
MICHELLE SULLIVAN,
SHONTELLE THOMAS, JOSEPH
WATSON, and MICHAEL WILSON,
individually and on behalf of all others
similarly situated,

              Plaintiffs,
      v.
LABORATORY CORPORATION OF
AMERICA HOLDINGS,
              Defendant.


     DEFENDANT LABORATORY CORPORATION OF AMERICA
      HOLDINGS’ RESPONSE TO PLAINTIFFS’ MOTION FOR
                   RECONSIDERATION

     Defendant Laboratory Corporation of America Holdings (“Labcorp”)

hereby responds to Plaintiffs’ Motion for Partial Reconsideration of the June

28, 2021 Order on Plaintiffs’ Motion to Compel (Doc. 85). Plaintiffs’ motion

should be denied.




    Case 1:17-cv-00193-TDS-JLW Document 87 Filed 07/20/21 Page 1 of 10
     STATEMENT OF THE CASE AND FACTUAL BACKGROUND

      Plaintiffs, through their Amended Class Action Complaint, assert claims

against Labcorp for declaratory judgment and statutory violations. On April

28, 2021, Plaintiffs moved to compel production of Labcorp documents in

response to two Requests for Production of Documents (“RFPs”):

              RFP No. 3: Agreements and negotiated rate schedules
              with Third-Party Payers that provide rates to be paid
              for lab services performed by LabCorp. Your response
              to this Request should include Documents and
              Communications sufficient to identify any formula or
              other method used to calculate payment rates for
              LabCorp' s lab services that LabCorp has agreed to
              with any Third-Party Payer.

              RFP No. 22: Documents collected for and submitted to
              CMS to comply with federal regulations concerning
              the Clinical Laboratory Fee Schedule.

(Doc. 77 at 3, 5.) On June 28, 2021, the Court entered an order on Plaintiffs’

motion (the “Discovery Order”). (Doc. 74.)

      With regard to RFP No. 3, the Discovery Order directs the production of

agreements that were in place between Labcorp and Plaintiffs’ insurance

companies that were in effect at the time of the Plaintiffs’ tests at issue in the

litigation.

      With regard to RFP No. 22, the Discovery Order directs Labcorp to

produce its submissions made to the Centers for Medicare and Medicaid

Services (“CMS”) as required by the Protecting Access to Medicare Act

                                        2



     Case 1:17-cv-00193-TDS-JLW Document 87 Filed 07/20/21 Page 2 of 10
(“PAMA”), but permits Labcorp to redact pricing information pertaining to

types of medical laboratory tests that were not conducted for any one or more

of the Plaintiffs. (Discovery Order at 10.) The Court permitted Labcorp to

redact such information for two primary reasons: (1) relevancy (“the Court

agrees with Defendant that pricing information for types of medical laboratory

tests that were not conducted for any Plaintiff are not relevant”) and (2)

proportionality (“with the limitation to tests actually received by Plaintiffs, the

request is proportional with the needs of the case”). Id.

      Plaintiffs’ instant motion asks this Court to reconsider its Discovery

Order with regard to RFP No. 22. According to Plaintiffs, they should be

entitled to all underlying data submitted to CMS under PAMA without

limitation, even for types of diagnostic medical testing that no Plaintiff ever

received. Plaintiffs’ motion should be denied.

                                 ARGUMENT

      A court’s reconsideration under Rule 54(b) of an interlocutory order is

limited in scope. Carlson v. Boston Sci. Corp., 856 F.3d 320, 325 (4th Cir. 2017).

            This is because, while Rule 54(b) gives a district court
            discretion to revisit earlier rulings in the same case,
            such discretion is subject to the caveat that where
            litigants have once battled for the court's decision,
            they should neither be required, nor without good
            reason permitted, to battle for it again.



                                        3



     Case 1:17-cv-00193-TDS-JLW Document 87 Filed 07/20/21 Page 3 of 10
U.S. Tobacco Coop. Inc. v. Big S. Wholesale of Virginia, LLC, 899 F.3d 236, 257

(4th Cir. 2018) (internal quotation and citation omitted). The Fourth Circuit

has recently clarified the standard applicable to Rule 54(b) motions for

reconsideration, holding that a court has discretion to revise an interlocutory

order only upon (1) the introduction of substantially different evidence, (2) a

change in applicable law, or (3) clear error causing manifest injustice. Id.

Plaintiffs’ motion appears to be singularly predicated on the third prong.

      Clear error and manifest injustice are two distinct and separate

elements of this prong, both of which should be met for reconsideration of an

interlocutory order. See Gunter v. S. Health Partners, Inc., No. 1:16CV262,

2021 WL 2377130, at *2 (M.D.N.C. June 10, 2021); see also TFWS, Inc. v.

Franchot, 572 F.3d 186, 194 (4th Cir. 2009) (holding that movant provided

“insufficient basis for us to find clear error or manifest injustice in this court's

earlier holding”) (emphasis added). Moreover, the movant must demonstrate

more than just a trifling error to warrant revision of the order:

            As we have noted on more than one occasion, [a] prior
            decision does not qualify for th[e] third exception by
            being just maybe or probably wrong; it must strike us
            as wrong with the force of a five-week-old,
            unrefrigerated dead fish. It must be dead wrong.

U.S. Tobacco Coop. Inc. v. Big S. Wholesale of Virginia, LLC, 899 F.3d 236, 258

(4th Cir. 2018) (internal quotation marks omitted).


                                         4



     Case 1:17-cv-00193-TDS-JLW Document 87 Filed 07/20/21 Page 4 of 10
       As a preliminary matter, Plaintiffs’ motion does not even try to meet this

legal standard. While Plaintiffs go to great lengths to suggest that the Court

may have erred, they argue neither that the permission to redact constitutes

clear error nor that it results in any manifest injustice. In fact, Plaintiffs’

assignment of error is that the Discovery Order somehow “suggests … a

narrowed class definition,” that it “may have … inadvertently narrowed the

class definition…,” that “Plaintiffs are concerned that … [the Discovery Order]

could be read as prematurely narrowing the class definition,” and that the

Discovery Order “has the effect of possibly narrowing the class….” (Doc. 86 at

1–4 (emphasis added).)           Such equivocating descriptions are, of course,

insufficient to demonstrate “clear error causing manifest injustice.”

       In any event, the Discovery Order does not have the effect that Plaintiffs

suggest it might. Nothing about the Discovery Order is “tantamount to a

ruling on a class definition,” as Plaintiffs state. The Discovery Order neither

purports to, nor has the effect of, defining or limiting any class.1 Nor could it.

Plaintiffs have not moved for class certification and, accordingly, the issue of

any putative class definition is not—and has never been—before the Court.




1Though Plaintiffs insinuate otherwise, the same is true of Chief Judge Schroeder’s August
16, 2019 Order, which neither “kept intact the full class definition” nor avoided “narrow[ing]
the class” as they suggest in their briefing.

                                              5



     Case 1:17-cv-00193-TDS-JLW Document 87 Filed 07/20/21 Page 5 of 10
      Contrary to Plaintiffs’ characterization, the Discovery Order is precisely

what it purports to be: an order deciding a discovery dispute by balancing the

needs of the party seeking discovery with the proportionality requirements of

Rule 26. In that light, Plaintiffs’ new demand for all PAMA data—without any

limitation as to test type—is diametrically opposed to their representations to

the Court in earlier proceedings. In response to arguments previously raised

by Labcorp that this case would be too unwieldy given the sheer volume of tests

at issue (both in terms of test types and accession quantities), Plaintiffs

represented to the Court:

            [t]his action involves a finite number of lab tests,
            each of which is requested pursuant to a physician’s
            prescription …. Even if a trial proceeded only with a
            selection of lab tests—e.g., those that Plaintiffs were
            billed for or the twenty most common—such “test
            cases” could resolve the entire dispute by previewing
            liability as to LabCorp’s other tests.

(DE 47 at 23) (emphasis added, footnotes and internal citations omitted.)

Having already argued that the case could proceed on a much more limited

basis, Plaintiffs should not now be heard to argue to the Court that they must

have all PAMA data regardless of whether such data relates to a test received

by an individual Plaintiff.

      The Discovery Order is no “dead fish.” In resolving a discovery dispute

in a case in which a class has not been—and ultimately may not be—certified,


                                       6



     Case 1:17-cv-00193-TDS-JLW Document 87 Filed 07/20/21 Page 6 of 10
the Court logically determined that the discovery sought is relevant only to the

extent it relates to one of the named Plaintiffs. The Discovery Order thus

directs a production of documents that is consistent with what Plaintiffs

themselves previously told the Court they needed. Plaintiffs ultimately fail to

show how such an approach can constitute error, much less “clear error causing

manifest injustice.”

                               CONCLUSION

      For these reasons, Plaintiffs’ motion for reconsideration should be denied

in its entirety.




                                       7



     Case 1:17-cv-00193-TDS-JLW Document 87 Filed 07/20/21 Page 7 of 10
 Respectfully submitted this the 20th day of July, 2021.



                             /s/ Charles E. Raynal IV
                             Charles Raynal (N.C. Bar No. 32310)
                             Scott E. Bayzle (N.C. Bar No. 33811)
                             Adam C. Setzer (N.C. Bar No. 43194)
                             PARKER POE ADAMS & BERNSTEIN LLP
                             301 Fayetteville Street, Suite 1400
                             Raleigh, North Carolina 27601
                             Phone: (919) 828-0564
                             Email: charlesraynal@parkerpoe.com
                                    scottbayzle@parkerpoe.com
                                    adamsetzer@parkerpoe.com

                             Heather M. O’Shea
                             JONES DAY
                             77 West Wacker Drive
                             Chicago, Illinois 60601-1692
                             Phone:       (312) 782-3939
                             Email:       hoshea@jonesday.comB.

                             Kurt Copper
                             Aaron M. Healey
                             JONES DAY
                             325 John H. McConnell Blvd.
                             Suite 600
                             Columbus, Ohio 43215-5017
                             Phone: (614) 469-3939
                             Email:      bkcopper@jonesday.com
                             Email:      ahealey@jonesday.com

                             Attorneys for Defendant Laboratory
                             Corporation of America Holdings




                                 8



Case 1:17-cv-00193-TDS-JLW Document 87 Filed 07/20/21 Page 8 of 10
                          CERTIFICATE OF COMPLIANCE


      I HEREBY CERTIFY that the foregoing brief complies with the type-volume

limitation provided in Local Rule 7.3(d). The foregoing brief contain 1,310 words in

Century Schoolbook (13-point) proportional type. The word processing software used to

prepare this brief was Microsoft Word – Microsoft Office 365 Proplus.

                                        /s/ Charles E. Raynal, IV
                                        Charles E. Raynal IV (N.C. Bar No. 32310)
                                        PARKER POE ADAMS & BERNSTEIN LLP
                                        301 Fayetteville Street, Suite 1400
                                        Raleigh, North Carolina 27601
                                        Phone: (919) 828-0564
                                        Email: charlesraynal@parkerpoe.com




                                           9



     Case 1:17-cv-00193-TDS-JLW Document 87 Filed 07/20/21 Page 9 of 10
                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that the foregoing document was electronically

filed with the Clerk of the Court using the CM/ECF system, which will send a

notice of electronic filing to the following counsel of record:

            Jonathan Drew Sasser
            ELLIS & WINTERS, LLP
            4131 Parkdale Avenue, Ste. 400
            Raleigh, NC 27612
            Email: jon.sasser@elliswinters.com

            Robert C. Finkel
            WOLF POPPER LLP
            845 Third Avenue 12th Floor
            New York, NY 10022
            Email: rfinkel@wolfpopper.com


      This the 20th day of July, 2021.

                                    /s/ Charles E. Raynal IV
                                    Charles E. Raynal, IV (N.C. Bar No. 32310)
                                    Parker Poe Adams & Bernstein LLP
                                    301 Fayetteville Street, Suite 1400
                                    Raleigh, North Carolina 27601
                                    Phone: (919) 828-0564
                                    Email: charlesraynal@parkerpoe.com




                                         10



    Case 1:17-cv-00193-TDS-JLW Document 87 Filed 07/20/21 Page 10 of 10
